Case 2:17-cv-13080-PDB-EAS ECF No. 93 filed 03/18/20   PageID.1613   Page 1 of 11



                   UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION


  KRISTY DUMONT; DANA DUMONT;
  ERIN BUSK-SUTTON; and REBECCA
  BUSK-SUTTON,
                                               No. 2:17-cv-13080-PDB-EAS
            Plaintiffs,
                                                HON. PAUL D. BORMAN
                      v.
                                             MAG. ELIZABETH A. STAFFORD
  ROBERT GORDON, in his official
  capacity as the Director of the Michigan
  Department of Health and Human
  Services; and JOOYEUN CHANG in her         PLAINTIFFS’ REPLY TO
  official capacity as the Senior Deputy     STATE DEFENDANTS’
  Director of the Michigan Children’s        RESPONSE TO MOTION TO
  Services Agency,                           REOPEN PROCEEDINGS FOR
                                             PURPOSES OF ENFORCING
            Defendants,                      THE SETTLEMENT
                                             AGREEMENT
  and

  ST. VINCENT CATHOLIC
  CHARITIES; MELISSA BUCK; CHAD
  BUCK; and SHAMBER FLORE,

            Intervenor Defendants.
Case 2:17-cv-13080-PDB-EAS ECF No. 93 filed 03/18/20                                PageID.1614          Page 2 of 11



                                         TABLE OF CONTENTS

                                                                                                               PAGE


 PRELIMINARY STATEMENT ............................................................................... 1

 ARGUMENT ............................................................................................................. 2
 I.       IT IS UNDISPUTED THAT THE SETTLEMENT AGREEMENT MEETS
          THE STANDARD FOR SUMMARY ENFORCEMENT. ............................ 2

 II.      THE STATE’S RESPONSE CONFIRMS IT IS IN BREACH OF THE
          SETTLEMENT AGREEMENT. ..................................................................... 3

 III.     THE STATE’S REQUEST THAT THE PROCEEDINGS BE HELD IN
          ABEYANCE PENDING THE SUPREME COURT’S DECISION IN
          FULTON V. CITY OF PHILADELPHIA SHOULD BE DENIED. ................ 4

 CONCLUSION .......................................................................................................... 6
Case 2:17-cv-13080-PDB-EAS ECF No. 93 filed 03/18/20                              PageID.1615          Page 3 of 11



                                      TABLE OF AUTHORITIES

                                                                                                             PAGE

 Cases
 Landis v. N. Am. Co.,
   299 U.S. 248 (1936) .............................................................................................. 5
 Ohio Envtl. Council v. U.S. Dist. Ct., S. Dist. of Ohio, E. Div.,
   565 F.2d 393 (6th Cir. 1977) ................................................................................ 5




                                                           ii
Case 2:17-cv-13080-PDB-EAS ECF No. 93 filed 03/18/20         PageID.1616    Page 4 of 11



                          PRELIMINARY STATEMENT
              Plaintiffs Kristy and Dana Dumont and Erin and Rebecca Busk-Sutton

 filed this action to challenge the State’s practice of permitting state-contracted and

 taxpayer-funded child placing agencies (“CPAs”) to turn away qualified families on

 the basis of sexual orientation. ECF No. 1. The State moved to dismiss, arguing

 that Plaintiffs lacked standing and failed to state claims upon which relief could be

 granted. ECF No. 16. This Court denied the State’s motion to dismiss and held that

 Plaintiffs plausibly alleged Article III standing and stated claims under the

 Establishment and Equal Protection Clauses of the Constitution. ECF No. 49.

              After two and a half years of litigation, including multiple hearings

 before this Court and extensive discovery, Plaintiffs agreed to settle their litigation

 in exchange for a contractual commitment from the State to retain and enforce non-

 discrimination clauses in its contracts with CPAs. ECF No. 82 (the “Settlement

 Agreement”). Notwithstanding the parties’ agreement, undisputed evidence shows

 that the State is continuing to allow CPAs to discriminate against same-sex couples,

 in violation of the Settlement Agreement. The State now explicitly states that it will

 “take no action” to abide by its obligations under the Settlement Agreement to

 uphold the rights of same-sex couples unless this Court orders it to abide by the

 obligations it agreed to as a condition to settling this matter.        ECF No. 92,

 PageID.1607.
Case 2:17-cv-13080-PDB-EAS ECF No. 93 filed 03/18/20        PageID.1617    Page 5 of 11



              Because Plaintiffs satisfy the standard for summary enforcement and

 because the State “do[es] not oppose” Plaintiffs’ motion to reopen the proceedings

 and “takes no position” with respect to the enforcement of the Settlement

 Agreement, ECF No. 92, PageID.1606, Plaintiffs respectfully request that the Court

 grant the Motion to Reopen Proceedings For Purposes of Enforcing the Settlement

 Agreement and deny the State’s request that proceedings be held in abeyance.

                                    ARGUMENT

 I.    IT IS UNDISPUTED THAT THE SETTLEMENT AGREEMENT
       MEETS THE STANDARD FOR SUMMARY ENFORCEMENT.
              The Court should summarily enforce the Settlement Agreement. As

 demonstrated by the Court’s Order on Stipulation of Dismissal, ECF No. 83, the

 Court retained jurisdiction over the enforcement of the Settlement Agreement;

 agreement was reached on all material terms; and no dispute exists regarding the

 terms of the agreement. See ECF No. 87. The State does not disagree. See ECF

 No. 92, PageID.1606 (“[T]he Department . . . takes no position on enforcement of

 the Settlement Agreement.”). Indeed, the State has represented that “there is no state

 or federal law, rule, regulation, policy, contract term, or other obligation that

 prevents it from complying with its obligations under this [Settlement] Agreement,”

 ECF No. 82, PageID.1450, and that the Settlement Agreement “comports with state

 and federal law and is constitutionally firm,” ECF No. 86, PageID.1480.



                                          -2-
Case 2:17-cv-13080-PDB-EAS ECF No. 93 filed 03/18/20       PageID.1618     Page 6 of 11



 II.   THE STATE’S RESPONSE CONFIRMS IT IS IN BREACH OF THE
       SETTLEMENT AGREEMENT.
              As the State has recognized, there is no legal impediment to the general

 enforcement of the Settlement Agreement in this case, although Plaintiffs agree that

 the State may not enforce its non-discrimination policy against one particular CPA

 as a result of an order issued by the Western District of Michigan.1 Nonetheless, the

 State is not—and has stated plainly that it will not absent court intervention—

 complying with the terms of the Settlement Agreement.2           See ECF No. 92,

 PageID.1607 (“[U]nless otherwise directed by this Court, the Department will take

 no action while waiting for Chief Judge Hood to rule on the preliminary injunction

 motion [in Catholic Charities W. Michigan v. Gordon et al., Case No. 2:19-cv-

 11661 (Hood, C.J.)].”) The State describes “a dilemma of potentially competing and

 contrary legal obligations,” pointing to a case before Chief Judge Hood in which

 Catholic Charities of West Michigan has sought a preliminary injunction to enjoin



 1
        A preliminary injunction has been entered in a separate case in the Western
 District of Michigan which applies only to the State’s actions with respect to St.
 Vincent Catholic Charities and to no other agency. See Buck et al., v. Gordon et
 al., Case No. 1:19-cv-00286 (Jonker, J.), ECF. No. 70.
 2
       The State fails to mention that at the same time as asking this Court to wait
 for Chief Judge Hood’s ruling in Catholic Charities West Michigan, the State also
 asked Chief Judge Hood to certify a question of state law interpretation in that case
 to the Michigan Supreme Court. Catholic Charities W. Michigan, ECF No. 38,
 PageID.1601-1614. The State’s attempts to evade its contractual obligations should
 not be countenanced.

                                          -3-
Case 2:17-cv-13080-PDB-EAS ECF No. 93 filed 03/18/20       PageID.1619     Page 7 of 11



 the State from enforcing its non-discrimination policy against that agency. Id. But

 no injunction has been entered in that case. The State’s only legal obligation with

 respect to the conduct of Catholic Charities of West Michigan is what the State

 promised Plaintiffs in the Settlement Agreement—to investigate and take action

 against discrimination. The State has failed to abide by that promise and thus

 breached the terms of the Settlement Agreement.

 III.   THE STATE’S REQUEST THAT THE PROCEEDINGS BE HELD IN
        ABEYANCE PENDING THE SUPREME COURT’S DECISION IN
        FULTON V. CITY OF PHILADELPHIA SHOULD BE DENIED.
              The State requests that this Court “hold proceedings in abeyance”

 pending the Supreme Court’s decision in Fulton v. City of Philadelphia, 922 F.3d

 140 (3d Cir. 2019), cert. granted, --- S.Ct. ---, 2020 WL 871694 (U.S. Feb. 24, 2020)

 (No. 19-123), which the State claims “could determine a threshold constitutional

 issue underlying the enforceability of the Settlement Agreement.”             Id. at

 PageID.1609-1610 (emphasis added). But the Supreme Court’s grant of certiorari

 in Fulton does not provide any reason to delay this Court’s enforcement of the

 Settlement Agreement. All that is known for now is that Fulton will not be heard by

 the Supreme Court until the next term, and a decision might not be rendered for over

 a year. Plaintiffs’ ongoing irreparable injuries should not be prolonged based on

 what the Supreme Court might rule or address in the future.




                                          -4-
Case 2:17-cv-13080-PDB-EAS ECF No. 93 filed 03/18/20          PageID.1620    Page 8 of 11



              The State has not satisfied the standard to hold this case in abeyance.

 The moving party must show “that there is pressing need for delay, and that neither

 the other party nor the public will suffer harm from entry of the [stay].” Ohio Envtl.

 Council v. U.S. Dist. Ct., S. Dist. of Ohio, E. Div., 565 F.2d 393, 396 (6th Cir. 1977).

 Further, only in “rare circumstances” should a litigant in one case be compelled to

 “to stand aside while a litigant in another [action] settles the rule of law.” Landis v.

 N. Am. Co., 299 U.S. 248, 255 (1936). The State has not only failed to make any

 showing that it would suffer any hardship or inequity if proceedings are re-initiated,

 it has also failed to demonstrate that the requested stay would not inflict irreparable

 harm on Plaintiffs and other same-sex couples seeking to care for children in the

 public foster care and adoption system in Michigan, who continue to be subject to

 discrimination, as well as vulnerable children in Michigan’s public child welfare

 system, who cannot afford to have qualified foster and adoptive families turned away

 by discrimination. The State claims that a stay would promote “judicial economy

 and efficiency” and avoid the potential investment of “significant time and

 resources,” ECF No. 92, PageID.1610, but convenience alone cannot justify

 depriving Plaintiffs of their rights. Moreover, there is no reason to believe that a

 stay would have more than a marginal effect on economy or efficiency and the State

 has not proffered anything to substantiate this contention, which is clearly

 outweighed by the ongoing substantial harm to Plaintiffs and the public. In any


                                           -5-
Case 2:17-cv-13080-PDB-EAS ECF No. 93 filed 03/18/20        PageID.1621    Page 9 of 11



 event, no lengthy proceedings are required for this summary enforcement action—

 it is undisputed that the Settlement Agreement has been breached and that the

 standard for summary enforcement is satisfied.

              The State should not be permitted to openly breach the Settlement

 Agreement—which the State (and thus all parties to the contract) concedes is

 consistent with the Federal and State law—for another year or more due to the

 possibility that the Supreme Court “could” in the future alter the relevant

 constitutional standards.3 ECF No. 92, PageID.1609 (emphasis added). As it stands

 now, the State is openly permitting CPAs to turn away qualified prospective foster

 and adoptive parents because of their sexual orientation. This Court should require

 the State to abide by its constitutional and contractual obligations to require state-

 contracted and taxpayer-funded CPAs to treat same-sex couples equally.

                                   CONCLUSION
              For the foregoing reasons and those set forth in in Plaintiffs’ opening

 brief, the Court should grant Plaintiffs’ Motion to Reopen Proceedings For Purposes

 of Enforcing the Settlement Agreement.




 3
        Furthermore, the State’s contractual obligations under the Settlement
 Agreement are qualified by “unless prohibited by law or court order,” so there is no
 possibility of competing or contrary legal obligations even if a Fulton decision were
 to revisit prevailing constitutional doctrine. ECF No. 82, PageID.1445.

                                          -6-
Case 2:17-cv-13080-PDB-EAS ECF No. 93 filed 03/18/20   PageID.1622   Page 10 of 11



  Dated: March 18, 2020
                                        Respectfully submitted,

                                        s/ Ann-Elizabeth Ostrager

  Jay Kaplan (P38197)                   Leslie Cooper
  Daniel S. Korobkin (P72842)           American Civil Liberties Union
  American Civil Liberties Union          Foundation
    Fund of Michigan                    125 Broad Street, 18th Floor
  2966 Woodward Avenue                  New York, NY 10004
  Detroit, MI 48201                     Telephone: (212) 549-2633
  Telephone: (313) 578-6823             lcooper@aclu.org
  jkaplan@aclumich.org
  dkorobkin@aclumich.org                Garrard R. Beeney
                                        Ann-Elizabeth Ostrager
  Daniel Mach                           Leila R. Siddiky
  American Civil Liberties Union        Jason W. Schnier
   Foundation                           Hannah Lonky Fackler
  915 15th Street NW                    James G. Mandilk
  Washington, DC 20005                  SULLIVAN & CROMWELL LLP
  Telephone: (202) 675-2330             125 Broad Street
  dmach@aclu.org                        New York, NY 10004-2498
                                        Telephone: (212) 558-4000
                                        beeneyg@sullcrom.com
                                        ostragerae@sullcrom.com
                                        siddikyl@sullcrom.com
                                        schnierj@sullcrom.com
                                        facklerh@sullcrom.com
                                        mandilkj@sullcrom.com

                                        Counsel for Plaintiffs




                                      -7-
Case 2:17-cv-13080-PDB-EAS ECF No. 93 filed 03/18/20        PageID.1623    Page 11 of 11



                           CERTIFICATE OF SERVICE
               I hereby certify that on this date, I electronically filed the foregoing
 with the Clerk of the Court using the CM/ECF system, which will send notification
 of such filing to all counsel of record.


 This the 18th day of March, 2020.
                                        s/ Ann-Elizabeth Ostrager
